        Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 1 of 11




                                  STATEMENT OF FACTS

        1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been
so employed since July 2009. I have a Bachelor’s Degree in Anthropology from the University of
Pennsylvania. I attended the FBI Academy in Quantico, Virginia, completing the New Agents
Training in November 2009. I am presently assigned to a Public Corruption Squad in FBI’s
Washington Field Office. As a Special Agent with the FBI, I have conducted criminal
investigations related to public corruption, as well as national security investigations related to
counterterrorism. My training and experience have involved, among other things, interviewing
witnesses and confidential human sources, executing court-authorized search warrants, conducting
surveillance, and analyzing documentary and physical evidence. As a federal law enforcement
officer, I am authorized to investigate violations of federal law and to execute warrants issued
under the authority of the United States. Through my training and experience, I am familiar with
the actions, habits, traits, methods, and terminology utilized by criminal offenders.

       2.       I am currently assigned to an investigation concerning violations of 18 U.S.C. §
1752(a), 40 U.S.C. § 5104(e)(2), and 18 U.S.C. § 1512(c)(2), which were committed on January
6, 2021, at the U.S. Capitol in Washington, D.C.

                    Probable Cause – The U.S. Capitol on January 6, 2021

       3.     The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only
authorized people with appropriate identification are allowed access inside the U.S. Capitol.

        4.     On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.

       5.      On January 6, 2021, a joint session of the United States Congress convened at the
United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capitol to certify the vote count of
the Electoral College of the 2020 Presidential Election, which had taken place on November 3,
2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately
1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.

        6.      As the proceedings continued in both the House and the Senate, and with Vice
President Mike Pence present and presiding over the Senate, a large crowd gathered outside the
U.S. Capitol. As noted above, temporary and permanent barricades were in place around the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside.

       7.     At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
        Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 2 of 11




advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

        8.      At such time, the certification proceedings were still underway, and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.

        9.      Shortly thereafter, at approximately 2:20 p.m., members of the United States House
of Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings
of the United States Congress, including the joint session, were effectively suspended until shortly
after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry
to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had
been secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

        10.     During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                                   Probable Cause – DRESCH

         11.   In this context, on January 7, 2021, the Federal Bureau of Investigation received a
tip that DRESCH, a resident of Calumet, Michigan, was at the U.S. Capitol Building the day before
and had entered said building without permission or authorization. The tip indicated that DRESCH
had posted information describing his own January 6, 2021, entry onto the U.S. Capitol Building
on his Facebook account. The tipster described the Facebook account, which included the
username “Karl Dresch,” and was available online at https://www.facebook.com/karl.dresch.7.

         12.   FBI Special Agent John Fortunato reviewed publicly available Facebook posts
which were posted on the account (referred to here as the “FACEBOOK ACCOUNT”) with
username Karl Dresch and page located at https://www.facebook.com/karl.dresch.7.
Subsequently, on January 12, 2021, United States Magistrate Judge Robin Meriweather issued a
search warrant concerning information associated with the FACEBOOK ACCOUNT. Facebook,
Inc., responded by providing information and records to the FBI on January 13, 2021.

       13.   I have reviewed information and records from Facebook and found that, by no later
than December 16, 2020, DRESCH posted information to the FACEBOOK account which was
        Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 3 of 11




focused on the January 6, 2021, certification, and which equated the planned events for January 6,
2021, with the historical events on July 4, 1776. For example, on December 16, 2020, DRESCH
posted, “Stop the Steal”, and on December 20, 2020, DRESCH posted, “7-4-1776 = 1-6-2021”.

       14.     By January 3, 2021, DRESCH posted that he was preparing to go to “DC”, and was
“prepared for chemical attacks and what not.” He also urged others to do so by way of his
FACEBOOK ACCOUNT, writing, “NO EXCUSES! NO RETREAT! NO SURRENDER! TAKE
THE STREETS! TAKE BACK OUR COUNTRY! 1/6/2021=7/4/1776”. Between January 3,
2021, and January 6, 2021, other posts on DRESCH’s FACEBOOK ACCOUNT reflect
preparations to arrange travel and then travel to Washington, D.C., for that purpose.

        15.     On his FACEBOOK ACCOUNT, DRESCH posted photographs, such as the
photograph depicted in Figure 1, below, which show scenes from the U.S. Capitol grounds on
January 6, 2021. The photograph in Figure 1 depicts a group of individuals approaching the U.S.
Capitol Building, which can be seen in the background. The background in the photograph,
including the sky and weather conditions as well as the depictions of the crowd, are generally
consistent with the depictions which I have seen from news accounts and other reliable sources of
photographs and videos of the scene on January 6, 2021. The photograph, including the vantage
point displayed in the photograph, is consistent with a photograph taken by someone on the scene
using a cellular telephone.

                                            Figure 1




        16.    Facebook records show that, at about 3:13 p.m. on January 6, 2021, DRESCH
posted the photograph in Figure 2, together with the comment “Who’s house? OUR HOUSE!”
        Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 4 of 11




                                            Figure 2




        17.     Facebook records show that, at about 3:14 p.m. on January 6, 2021, DRESCH
posted the photograph depicted in Figure 3. This photograph was posted with the title, “We are
in.” FBI Special Agent John Fortunato shared the post displaying Figure 3 with a U.S. Capitol
Police Officer, who confirmed that it accurately depicts the inside of the U.S. Capitol Building,
specifically, the “Crypt,” a location under the rotunda in the center of the Capitol.

      18.    Facebook records also include metadata for the photograph in Figure 3. The
metadata shows that this photograph was taken at 2:26 p.m., using a Motorola “Moto e6” phone.

                                            Figure 3
        Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 5 of 11




        19.    In addition to these photographs, DRESCH also posted, or sent messages
containing, videos of the scene inside and around the Capitol during the conduct under
investigation. For example, DRESCH posted the video depicted (in still frame), in Figure 4. Agent
Fortunato provided Figure 4 to a member of the U.S. Capitol Police, who works in and is familiar
with the U.S. Capitol Building. He verified that the photograph in Figure 4 is an accurate depiction
of the U.S. Capitol Visitor’s Center, which is inside the U.S. Capitol and which was closed to the
public on January 6, 2021.

                                             Figure 4




       20.    Facebook records do not specify the date or time that the video in Figure 4 was
taken. However, at 12:11 a.m. on January 7, 2021, shortly after midnight, DRESCH posted the
video with the comment, “Okay all you conspiracy theorists [winking smiley face emoji] don’t
         Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 6 of 11




worry I loves yous all just setting the record straight.antifa did not take the capitol.that was Patriots,
I can’t guarantee there weren’t some shit birds in the crowd but what multi-million crowd can you
guarantee?.don’t give them the thunder, we the people took back our house, the news is all
bullshit.and now those traitors Know who’s really in charge. And I can’t say I saw any violence
from our people, despite all the poking of the capitol police, gassing randomly into the women and
children being peaceful, beating old men we kept chill[.]”

       21.     While inside the Capitol, DRESCH also exchanged messages with other Facebook
users. On January 6, 2021, at about 2:43 pm on, prior to posting Figures 2 and 3, DRESCH
exchanged messages with another Facebook user, referred to here as “USER TWO.” At 2:43 p.m.,
USER TWO wrote, “Patriots are in the Capitol building now.” DRESCH responded at 2:44 p.m.,
writing “I am,” and, also sent the photograph depicted in Figure 5.

                                                Figure 5




         22.      Figure 5 is cropped to ensure that it fits on the page, but the rest of the photograph
depicts only the floor. A complete copy of the photograph was provided to a member of the U.S.
Capitol Police, who stated that the photo appeared to depict inside the Capitol Visitors Center, and
that it appears to show the part of the Visitor’s Center that is closer to the House of Representatives.
        Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 7 of 11




       23. USER TWO wrote, at 2:48 p.m., that “Word is police are getting ready to use tear
gas.” DRESCH responded, “Been using it. Mask up.”

        24.      DRESCH also corresponded with a Facebook user referred to here as “USER
THREE.” According to Facebook records, at 5:17 p.m., DRESCH sent USER THREE a “selfie”
or self-portrait photograph, together with the message, “Just had a beer on our front porch.” Figure
6 is a copy of that “selfie” photograph, which shows DRESCH outside of the Capitol Building.

                                             Figure 6




        25.     A minute later, at about 5:18 p.m., DRESCH sent USER THREE the same
photograph depicted above in Figure 3, together with the comment, “That's right outside the house
of representative...we got in! Took a lil gas ...wtf I love masks now!”

       26.    DRESCH provided additional context about the scene, writing to USER THREE,
“Had the cops booking it.” He did not explain further or provide photographs depicting that.

       27.     DRESCH also responded to other people’s comments on Facebook. For example,
at about 4:46 p.m., in response to another post, DRESCH wrote, “It was peaceful…still got a lil
gas tho…mask on for safety[.]” In response to another person who wrote about the individuals
breaking into the Senate and House chambers and breaking glass and shoving officers, at around
6:09 p.m., DRESCH wrote “we broke no glass no shoving I seen[.]”
        Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 8 of 11




        28.     Later that evening, DRESCH expressed his approval of the events of the day. At
about 8:32 p.m., commenting on a picture of a crowd at the Washington Monument, DRESCH
posted, “Total Victory!” At 8:44 p.m., DRESCH posted, “I’m excited!” The next day, on January
7, 2021, at about 9:36 a.m., DRESCH commented on an unidentified post that “Mike Pence gave
our country to the communist hordes, traitor scum like the rest of them, we have your back give
the word and we will be back even stronger.” The underlying post belonged to another Facebook
user, and Facebook’s production of information and records here did not include a copy of that
post or identify its user.

        29.     Finally, on January 8, 2021, around 11:35 a.m., DRESCH sent another user the
photograph depicted in Figure 7. Facebook records do not include the date or time the photograph
was taken. However, I provided a copy of the photograph to a member of the U.S. Capitol Police,
who stated that the photograph was taken in the Crypt of the U.S. Capitol, the same location as
Figure 3, and that it showed the statute of John Caldwell Calhoun. In addition, I reviewed the
photograph closely and compared it with the “selfie” photograph in Figure 6. I noticed that the
person pictured in both photographs appears to be wearing the same distinctive clothing – a jacket
or blazer-style jacket and a plaid multicolor shirt with some reddish coloring, over a hooded
sweatshirt, and a baseball-style cap. The photograph for Figure 7, which depicts more of the
subject’s body, also shows that the subject was wearing dark-colored pants or jeans, black gloves,
and reflective sunglasses.
        Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 9 of 11




                                             Figure 7




        30.     On January 7, 2021, Agent Fortunato obtained a copy of DRESCH’s Michigan
Driver’s License picture and compared it to the profile pictures for the FACEBOOK ACCOUNT,
as well as the “selfie” depicted in Figure 6. Figure 8, below, contains the Driver’s License picture
and the Facebook profile picture. The Michigan Driver’s License picture is on the left side of
Figure 4; the Facebook profile picture is on the right side of Figure 8. Based on the comparison
between those two pictures, I believe that there is probable cause to believe that both pictures
depict DRESCH. I further believe, based on a comparison of those pictures with Figure 6 and
Figure 7, as well as the other evidence described above (including the description of clothing), that
there is probable cause to believe that all of these pictures depict DRESCH.
       Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 10 of 11




                                             Figure 8




         31.    Based on all of the foregoing information, as well as my training and experience, I
respectfully submit that there is probable cause to believe that KARL DRESCH, also known as
KARL FRIEDRICH-JOHANNES DRESCH, violated 18 U.S.C. § 1752(a)(1) and (2), which
makes it a crime to (1) knowingly enter or remain in any restricted building or grounds without
lawful authority to do so; and (2) knowingly, and with intent to impede or disrupt the orderly
conduct of Government business or official functions, engage in disorderly or disruptive conduct
in, or within such proximity to, any restricted building or grounds when, or so that, such conduct,
in fact, impedes or disrupts the orderly conduct of Government business or official functions or
attempts or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building”
includes a posted, cordoned off, or otherwise restricted area of a building or grounds where the
President or other person protected by the Secret Service, including the Vice President, is or will
be temporarily visiting; or any building or grounds so restricted in conjunction with an event
designated as a special event of national significance.

        32.    Your affiant submits that there is also probable cause to believe that KARL
DRESCH, also known as KARL FRIEDRICH-JOHANNES DRESCH, violated 40 U.S.C.
§ 5104(e)(2)(D) and 5104(e)(2)(G) which make it a crime to willfully and knowingly (D) utter
loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place
in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the
orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in
       Case 1:21-mj-00069-ZMF Document 1-1 Filed 01/15/21 Page 11 of 11




that building of a hearing before, or any deliberations of, a committee of Congress or either House
of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.

       33.     Your affiant submits that there is also probable cause to believe that KARL
DRESCH, also known as KARL FRIEDRICH-JOHANNES DRESCH, violated 18 U.S.C.
§ 1512(c), which makes it a crime to corruptly obstruct, influence, or impede any official
proceeding, including a proceeding of Congress, or make an attempt to do so.




                                                     _________________________________
                                                     Matthew Drummond
                                                     Special Agent
                                                     Federal Bureau of Investigation



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 15th day of January 2021.
                                                                               Zia M. Faruqui
                                                                               2021.01.15 13:47:59
                                                                               -05'00'
                                                     ___________________________________
                                                     ZIA M. FARUQUI
                                                     U.S. MAGISTRATE JUDGE
